UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 16-6381


MARK FOWLER,

                  Petitioner - Appellant,

          v.

KENNY ATKINSON,

                  Respondent – Appellee,

          and

CRAIG APKER,

                  Respondent.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-hc-02070-BO)


Submitted:   August 25, 2016                  Decided:   August 30, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Fowler, Appellant Pro Se. Seth Morgan Wood, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mark      Fowler,    a     federal    prisoner,   appeals     the   district

court’s orders denying relief on his 28 U.S.C. § 2241 (2012)

petition and denying his motion for reconsideration.                     We have

reviewed the record and find no reversible error.                  Accordingly,

although we grant leave to proceed in forma pauperis, we affirm. *

Fowler v. Atkinson, No. 5:14-hc-02070-BO (E.D.N.C. Jan. 28, 2016

& Feb. 25, 2016).          We dispense with oral argument because the

facts    and   legal     contentions      are   adequately   presented    in   the

materials      before    this    court    and   argument   would   not   aid   the

decisional process.

                                                                         AFFIRMED




     * To the extent that Fowler characterizes his informal brief
as a petition for writ of mandamus, mandamus is not a substitute
for appeal. United States v. Moussaoui, 333 F.3d 509, 517 (4th
Cir. 2003).



                                           2